         Case 5:20-cv-06889-EJD Document 18 Filed 09/03/21 Page 1 of 2




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12                                    UNITED STATES DISTRICT COURT
13                 NORTHERN DISTRICT OF CALIFORNIA, SAN JOSE DIVISION
14 In re:                                                    District Case No.: 5:20-cv-06889-EJD
15 ROBERT BROWER, SR.,                                       Bankruptcy Case No.: 15-50801
16                     Debtor,                               Chapter 11
17 MUFG UNION BANK, N.A.,                                    Adversary No.: 17-05044-MEH
18                     Plaintiff,
              v.
19                                                           [PROPOSED] ORDER RE
     ROBERT BROWER, SR., an individual,                      STIPULATION TO EXTEND
20   PATRICIA BROWER, an individual,                         RESPONDENT MUFG UNION BANK,
     COASTAL CYPRESS CORPORATION,                            N.A.’S DEADLINE TO FILE
21   a California corporation, COASTAL                       PRINCIPAL/RESPONSE BRIEF
     CYPRESS CORPORATION, a Delaware
22   corporation, AMERICAN
     COMMERCIAL PROPERTIES, INC., a
23   Nevada corporation, ANTHONY
     NOBLES, an individual, WILFRED
24   “BUTCH” LINDLEY, an individual,
     RICHARD BABCOCK, an individual,
25   PATRICIA BROWER TRUST, and DOES
     1-50,
26
                       Defendants.
27
28
                                                        -1-              District Case No.: 5:20-cv-06889-EJD
     SMRH:4821-6079-1801.1          [PROPOSED] ORDER STIPULATION TO EXTEND RESPONDENT MUFG UNION
                                               BANK, N.A.’S DEADLINE TO FILE PRINCIPAL/RESPONSE BRIEF
         Case 5:20-cv-06889-EJD Document 18 Filed 09/03/21 Page 2 of 2




 1                                        [PROPOSED] ORDER
 2                     Pursuant to the parties’ Stipulation to Extend Respondent MUFG Union
 3 Bank,. N.A.’s Deadline to File Principal/Response Brief, the Court HEREBY ORDERS
 4 AS FOLLOWS:
 5                     Respondent MUFG Union Bank,. N.A.’s deadline to file its principal brief is
 6 extended from September 6, 2021 to October 6, 2021; and
 7                     Appellant Anthony Nobles’ response and reply brief shall be due on
 8 November 5, 2021.
 9                     IT IS SO ORDERED.
                     3 2021
10 DATED: September ___,
11
12
                                                    Hon. Edward J. Davila
13                                                  United States District Judge
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                    -2-              District Case No.: 5:20-cv-06889-EJD
     SMRH:4821-6079-1801.1      [PROPOSED] ORDER STIPULATION TO EXTEND RESPONDENT MUFG UNION
                                           BANK, N.A.’S DEADLINE TO FILE PRINCIPAL/RESPONSE BRIEF
